In the
                             Missouri Court of Appeals
                                        Western District

                                                       
 IN THE INTEREST OF: J.A.F. AND                        
 J.J.A.F.                                                  WD81963
 JUVENILE OFFICER,                                         OPINION FILED: MARCH 5, 2019
                                                       
                   Respondent,                         
                                                       
 v.                                                    
                                                       
 J.A.F.,                                               
                                                       
                    Appellant.

                   Appeal from the Circuit Court of Jackson County, Missouri
                             The Honorable J. Dale Youngs, Judge

  Before Division Three: Mark D. Pfeiffer, Presiding Judge, Lisa White Hardwick, Judge,
                             Anthony Rex Gabbert, Judge


        J.F. (“Father”) appeals the circuit court’s judgment terminating his parental rights to two

biological children, J.A.F. and J.J.A.F. Father contends the circuit court 1) erred in terminating

parental rights pursuant to Section 211.447.5(2)1 because there was no clear, cogent, and

convincing evidence that he murdered the children’s mother in the presence of the children, 2)

erred in terminating parental rights pursuant to Section 211.447.5(2) because there was no clear,

cogent, and convincing evidence that he repeatedly and continuously failed to provide the children




        1
          All statutory references are to the Revised Statutes of Missouri as supplemented through 2018, unless
otherwise noted.
with adequate support, 3) erred in terminating parental rights pursuant to Section 211.447.5(6)

because there was no clear, cogent, and convincing evidence that he is unfit to be a party to the

parent-child relationship, and 4) abused its discretion in finding termination of parental rights to

be in the best interests of the children because the court’s findings were not supported by

substantial evidence. We affirm.

                       Factual Background and Procedural Background

       On August 11, 2017, the Juvenile Officer filed a petition alleging J.A.F., age nine, and

J.J.A.F., age seven, were without proper care, custody, and support and subject to the jurisdiction

of the court pursuant to Section 211.031.1. The Juvenile Officer alleged Father neglected the

children by being violent and aggressive and subjected the children to domestic violence towards

their mother (“Mother”). Further, on August 2, 2017, while the children were present in Father’s

home, Father shot and killed Mother. Father was incarcerated on pending charges of second degree

murder and armed criminal action. The Juvenile Officer alleged that Father had not addressed his

exposure of the children to domestic violence or his violent and aggressive behaviors; therefore,

the safety of the children could not be ensured with Father. Further, Father’s actions placed the

children at risk of further harm or neglect absent court intervention. The Juvenile Officer alleged

that a maternal relative was physically caring for the children, but had no legal authority to enroll

the children in school or provide for their medical needs.

       Simultaneously with the filing of the Petition, the Juvenile Officer applied to the court for

an order of temporary protective custody pursuant to Rule 123.04. A temporary order was entered

on August 11, 2017, placing the children in the custody of the Missouri Department of Social

Services, Children’s Division. A protective custody hearing was held August 15, 2017, at which

time the children were ordered placed in the Children’s Division’s custody for appropriate

                                                 2
placement. It was ordered the children have no contact with Father or paternal relatives. The

Children’s Division was ordered to provide the children individual therapy focusing on grief and

trauma, and provide a psychological evaluation and parenting assessment for Father.

         On December 11, 2017, the court heard evidence on the Juvenile Officer’s petition as well

as recommendations regarding disposition. Father was represented by counsel. On December 20,

2017, the court entered its Judgment finding the petition’s allegations proven by clear and

convincing evidence and incorporating those allegations as findings of the court. The court further

found:

                 The father has committed a severe act of emotional abuse toward the
         children and another child in the family under circumstances that indicate that the
         parent knew or should have known that such acts were being committed toward the
         children and another child in the family, including killing the mother with a firearm
         while the children were present at the residence where the shooting occurred.
         Therefore, the court finds that termination of parental rights and adoption is the
         appropriate permanency plan. This permanency plan is in the best interest of the
         children.

Father did not appeal the court’s Judgment.

         On January 29, 2018, the Juvenile Officer filed petitions to terminate Father’s parental

rights to J.A.F. and J.J.A.F. Trial was held May 7, 2018. Father was represented by counsel and

appeared in person (in the custody of the Jackson County Department of Corrections). Evidence

at trial, in the light most favorable to the court’s Judgment, was as follows:

         On August 2, 2017, Officer Michael Crooks and Officer Jonathan Hall were dispatched on

a sound of shots call, which was upgraded to a shooting. Homicide Detective Bonita Cannon was

also dispatched to the scene. Upon arriving at the scene, officers approached the residence from

the west side and then moved to the north. They heard the north door slam closed as if someone

had just run inside. Officers observed a female face down at the bottom of the stairs leading to the


                                                  3
home’s front porch, approximately fifteen feet from the north door of the home. She had no pulse.

A Cobra 380 handgun, registered to Father, was lying near her body. She had a set of keys in her

left hand, and a cell phone was lying a few feet from her body. Glass was broken out of the screen

door. Police found a note written by Mother to Father. The note asked for the children back. It

stated that the children needed to get ready for school, meet their teachers, and get school supplies.

It also stated that Mother knew the children missed her.

         Officers called for individuals within the home to exit with hands up; Father exited the

home and was handcuffed and taken into custody. Officers testified that Father showed no signs

of distress. When asked, Father advised that there were children in the home and a gun (9 mm

handgun registered to Father) in the kitchen. Once inside the home, officers found J.A.F., J.J.A.F.,

and two other children locked in a bedroom. (At least one of these children was Father’s from a

different mother.) The oldest child opened the door holding a small baseball bat. The children

were scared and distraught. Officer Crooks remained with them until family arrived.

         Video surveillance equipment was found unplugged in the master bedroom closet.

Retrieved video footage from the time period of the shooting showed Father walking, and just

before the video ended it showed Mother standing outside Father’s door with her cell phone in one

hand and keys in the other. Father had a firearm in his hand. The video went black moments

before the officers’ call for service was received. Ammunition for both the Cobra 380 handgun

and 9 mm handgun was found in a plastic plant mounted to the wall in the master bedroom, and

also in a bedside table. Spent shell casings from a 9 mm gun were found near the door and on the

porch.

         A.R. (Mother’s sister/children’s maternal aunt) was on the phone with Mother while

Mother was at Father’s residence. A.R. had known Father since 2005 or 2006 when Mother and

                                                  4
Father started dating. After J.A.F. and J.J.A.F. were born, A.R. saw the children nearly every

weekend. The boys would often spend the night at A.R.’s home. A.R. was aware of “domestic

issues” between Mother and Father. A.R. testified that Father threatened Mother “millions of

times” and would say things and send text messages such as, “this is your time to die today.” A.R.

testified that Father had pulled Mother’s hair in the past, and when the couple was in the process

of separating, Father choked Mother. In 2015, when the couple first separated, Father took J.A.F.

and J.J.A.F. for approximately three weeks allowing no contact with Mother.

        In May of 2017, Father took the children at the close of the school year and allowed no

contact with Mother. During that time, Father threatened Mother via text messages. A.R. testified

that the couple’s divorce decree awarded joint custody, with Father receiving parenting time “every

two weeks or so.” Mother went to the police for assistance retrieving the children, but was told

they could do nothing to help her. A.R. testified that at some point prior to August 2, 2017, Mother

“filed for full custody.”

        Mother went to Father’s home on August 2, 2017, to get the children. A.R. spoke to Mother

at approximately 2:30 that afternoon and talked for approximately twenty minutes. A.R. testified

that Mother was at Father’s home “trying to get the kids.” A.R. heard Mother say to Father, “Are

you going to put a gun out on me?” A.R. asked Mother, “Is that [Father] and do you want me to

call the police?” Mother said “no” and hung up. A.R. called Mother back. Mother was

“distraught, just trying to get her kids back.” The conversation lasted about thirty seconds. A.R.

went to Father’s home later that day and saw police crime tape; she went to the police station that

night. J.A.F. and J.J.A.F. were placed in A.R.’s care and remained in her care at the time of the

termination hearing.



                                                 5
       Ransom Ellis, a Forensic Pathology Fellow at the Jackson County Medical Examiner’s

Office, performed an autopsy on Mother on August 3, 2017. Ellis found seven gunshot entry

wounds to Mother’s body, and five exit wounds. Ellis determined the shots entered, 1) Mother’s

left upper back, 2) Mother’s right upper back, 3) the “right upper lateral” of Mother’s back 4) the

back of Mother’s right upper arm near the shoulder, 5) the back of Mother’s right upper arm just

below the other shot near the shoulder, 6) the front of Mother’s right wrist at the base of the right

thumb, and 7) Mother’s right hand between the second and third fingers. The gun was at least

three feet from Mother when she was shot. Mother had additional trivial contusions and abrasions

consistent with falling face down onto a hard surface or gravel. A toxicology report was performed

on Mother. Her blood was negative for illicit substances and alcohol, and was positive for caffeine

and Benadryl. Ellis determined the cause of Mother’s death to be multiple gunshot wounds, and

the manner of Mother’s death homicide. Suicide was ruled out due to the number of gunshot

wounds, Mother having been shot in the back, and no close range evidence of soot, stippling, or

muzzle imprint.

       Children’s Division investigator Tara Parrish spoke with J.A.F. and J.J.A.F. at the police

station the day of the shooting, and also the following day at A.R.’s home. Both of the children

also participated in forensic interviews at the Child Protection Center on August 4, 2017. The

children reported that, the day Mother was killed, they heard Mother knocking on the door and

calling their names. They reported it had been several months since they had seen her. J.A.F. said

the last time he saw Mother was field day at school; he also said Father would not let him see

Mother. When they first heard Mother knocking on the door, Father was not home; he had left to

deliver some brownies. J.A.F. and J.J.A.F. were in the home with two other children. When



                                                 6
Mother was knocking outside, one of the other children telephoned her own mother. The two other

children then told J.A.F. and J.J.A.F. to go into a bedroom.

        Upon returning home, Father looked in on the children in the bedroom. J.A.F. reported

hearing Father and Mother yelling and screaming. He heard a whipping sound, as if his father was

whipping something. Law enforcement arrived shortly thereafter. He stated that Father had a gun

at the home when they were there, and would carry it with him in the car when he left. J.A.F.

reported that Father and Mother previously fought a lot. Father would use his hands to fight with

Mother and at one point chased Mother around the house with a knife trying to stab her. Father

would discipline J.A.F. with whippings with the metal side of a belt and would hit him in the chest

with a closed fist.

        J.J.A.F. gave a similar account. He reported that on the day of August 2, 2017, after he

heard yelling and screaming between his parents, he heard banging noises. He also heard his

mother scream. He stated that his parents previously fought a lot, and that Father would hit Mother,

pull her hair, and choke her. He once observed Father point a gun at Mother’s head. Like J.A.F.,

J.J.A.F. reported that father kept a gun within the home and upon leaving would put it on his lap

while driving in the car. The children denied ever seeing Mother with a gun.

        Both children started therapy with Claire Jones in October 2017. Both children were

diagnosed with Post Traumatic Stress Disorder (PTSD). Jones testified that J.A.F. had been able

to tolerate only minimal discussion regarding the incident involving Mother. Jones testified J.A.F.

“point blank” said, “My father killed my mother.” His PTSD diagnosis stems from “exposure to

trauma, maladaptive coping and avoidance to a lot of different things that surround the event,

thinks that he is to blame and anger, irritability, extreme mood dysregulation.” J.J.A.F. coped by



                                                 7
avoiding discussion of the events. He showed ambivalence toward Father and tensed up when

Jones attempted to discuss Father.

       Jones testified that Father sent inappropriate letters to the children after the incident. She

testified that the letters show no compassion or empathy for the children’s situation. Father makes

statements in the letters about coming home to get the children, which Jones believes the children

would consider threatening. Jones also considers manipulative a letter Father sent to the boys

mentioning that Father knew the children’s family was telling them a lot of things, and that the

family wanted the children to say things about Father to other people. The letter told them not to

lie for anyone. Jones recommended the children have no contact with Father. She testified that

reuniting the children with Father posed a risk to the children’s emotional and psychological well-

being. She testified that if Father’s rights were not terminated and Father was to get out of jail,

reunification was “unforeseeable” and would depend on a lot of different factors. If even possible,

it would take a minimum of three to five years to accomplish.

       Melanie Hicks, supervisor at the Children’s Division, testified that Father was mailed

incarcerated parent letters in August and September 2017. Monthly letters were sent thereafter

and attempts to visit or call Father at the jail were unsuccessful. Father sent no correspondence in

response to the incarcerated parent letters. Father had not asked Hicks how the children were

doing, and provided no financial support for the children. At the end of February, 2018, Father

sent a packet of letters and cards for the children.

       Kimberly Markward, Children’s Division case worker for the children from August 2017

to January 2018, also testified. She stated that the only correspondence she received from Father

was just before she left the case. Father wanted to know why the children were not placed with

his mother. He did not ask about the children’s well-being. Markward testified that both children

                                                  8
referenced Father as “John” and expressed fear of Father. J.A.F. told her he did not feel safe going

home with Father.

       The Juvenile Officer called Father to testify and Father invoked his 5th Amendment right

to remain silent. The Juvenile Officer made a record of the questions he intended to ask Father,

and requested the court draw adverse Fifth Amendment inferences regarding those questions.

       On July 5, 2018, the circuit court entered its Judgment terminating Father’s parental rights

to J.A.F. and J.J.A.F. This appeal follows.

                                        Standard of Review

       Termination of parental rights is permitted when a statutory ground for termination is

supported by clear, cogent, and convincing evidence and when termination is determined to be in

the best interests of the child by a preponderance of the evidence. In re A.M.S., 272 S.W.3d 305,

308 (Mo. App. 2008). “When the trial court finds multiple statutory grounds for termination of

parental rights, in order to affirm the judgment this Court need only find that one of the statutory

bases was proven and that termination was in the best interests of the child.” In Re T.R.W., 317
S.W.3d 167, 170 (Mo. App. 2010). In our review, we “defer to the [circuit] court’s ability to judge

the credibility of witnesses and will affirm the judgment unless there is no substantial evidence to

support it, it is contrary to the evidence, or it erroneously declares or applies the law.” Interest of

K.A.W. and K.A.W., 133 S.W.3d 1, 11 (Mo. banc 2004). Conflicting evidence is reviewed in the

light most favorable to the circuit court’s judgment. J.A.R. v. D.G.R., 426 S.W.3d 624, 626 (Mo.

banc 2014).

                                   Point I – Section 211.447.5(2)

       In Father’s first point on appeal, he contends the circuit court erred in terminating his

parental rights on grounds that he committed a severe act of emotional abuse under Section

                                                  9
211.447.5(2) because clear, cogent, and convincing evidence did not support the court’s finding

that Father murdered Mother in the presence of the children.

          Under Section 211.447.5(2), parental rights may be terminated where “the child has been

abused or neglected.” In determining whether to terminate parental rights pursuant to Section

211.447.5(2), the court shall consider and make findings on the following conditions or acts of the

parent:

                 (a) A mental condition which is shown by competent evidence either to be
          permanent or such that there is no reasonable likelihood that the condition can be
          reversed and which renders the parent unable to knowingly provide the child the
          necessary care, custody and control;

                  (b) Chemical dependency which prevents the parent from consistently
          providing the necessary care, custody and control of the child and which cannot be
          treated so as to enable the parent to consistently provide such care, custody and
          control;

                  (c) A severe act or recurrent acts of physical, emotional or sexual abuse
          toward the child or any child in the family by the parent, including an act of incest,
          or by another under circumstances that indicate that the parent knew or should have
          known that such acts were being committed toward the child or any child in the
          family; or

                  (d) Repeated or continuous failure by the parent, although physically or
          financially able, to provide the child with adequate food, clothing, shelter, or
          education as defined by law, or other care and control necessary for the child's
          physical, mental, or emotional health and development.


The clear, cogent, and convincing evidence standard applies to the ground for termination, not

factors (a) through (d). T.T.G. v. K.S.G., 530 S.W.3d 489, 495 (Mo. banc 2017). “Factors (a)

though (d) are simply categories of evidence to be considered along with other relevant evidence,

rather than separate grounds for termination in and of themselves.” Id. (internal quotation marks

and citations omitted).



                                                   10
        Here, the court terminated Father’s parental rights to the children under Section

211.447.5(2) finding clear, cogent, and convincing evidence that the children were neglected when

Father subjected the children to domestic violence and shot and killed Mother while the children

were present in his home. The court made extensive findings in consideration of statutory factor

(c) and discussed trial evidence supporting that factor. The court stated, in part:

               [F]ather committed a severe act or recurrent acts of abuse against the
        children or a child in the family, or [F]ather knew or should have known that acts
        of physical, emotional or sexual abuse towards the children or another child in the
        family were being committed.

                The Court finds that the father murdered the children’s mother in their
        presence. The evidence showed that in late May 2017, the father violated the
        parents’ court-ordered visitation plan by taking custody of the children full-time
        and preventing the mother from seeing them or even contacting them. In response,
        the mother filed legal action seeking to gain full custody. During this time, the
        father threatened the mother’s life.


        Father argues that the court erred in concluding Father committed a severe act of emotional

abuse because the court failed to consider the totality of the evidence, including that Mother came

onto Father’s property in an attempt to remove the children from Father’s custody, Father has not

admitted to killing Mother, and Father still awaits trial on charges associated with her death. Father

argues that he took substantial steps to protect the children “including having them go to an interior

bedroom and lock the door.”2 He states that he checked on the children upon arriving home and

immediately informed police of the children’s whereabouts. Father argues the evidence does not

support that Mother was killed in the children’s presence; the evidence shows the children were

not aware she had been shot and never saw her dead body.


        2
           There was no evidence Father had the children go to an interior bedroom. The evidence was that one of the
older children called her own mother while Mother was knocking on Father’s door; thereafter, the two older children
told J.A.F. and J.J.A.F. to go to an interior bedroom.

                                                        11
       We first note that our Supreme court in In re Adoption of C.M.B.R., 332 S.W.3d 793 (Mo.

banc 2011)3 “laid to rest any argument that the ‘clear, cogent, and convincing’ burden of proof

requires this Court to consider any contrary evidence when reviewing whether the judgment is

supported by substantial evidence.” J.A.R., 426 S.W.3d at 626 n.4. Father asks us to reweigh the

evidence and/or draw inferences in the light least favorable to the court’s judgment; he fails to

address how the evidence relied upon by the court does not support the court’s judgment.

       Regardless, the fact that Father has not been convicted on charges related to Mother’s death

is of no consequence. Even acquittal on charges wherein conviction requires proof beyond a

reasonable doubt would not preclude the existence of clear, cogent, and convincing evidence that

Father killed Mother while the children were present in Father’s home. Further, although the court

stated under its statutory factor (c) analysis that “father murdered the children’s mother in their

presence,” the court found by clear, cogent, and convincing evidence that the children were

neglected by Father when he shot and killed Mother “while the children were present in the home.”

This is supported by substantial evidence. It was not necessary for the children to witness Mother

die, or see her dead body, in order to have suffered severe emotional trauma resulting from Father’s

actions. The children heard Mother full of life, knocking on Father’s door and calling their names.

They never saw Mother, however, as they were told to lock themselves in a bedroom. After Father

arrived home, he made his presence known. He checked on them in the locked bedroom. The

children then heard arguing and yelling, and they heard Mother scream. They heard bangs and

whipping sounds. J.A.F. attributed the whipping sounds to something Father was doing. The

children were visibly distraught and scared when police arrived.



       3
           Overruled on other grounds.

                                                12
         The children know their mother was killed that day, and have articulated personal beliefs

that Father is responsible. Such beliefs are reasonable given what the children heard that day, and

that they previously witnessed Father pull Mother’s hair, choke her, attempt to stab her with a

knife, and put a gun to her head. The children know Mother was seeking them the day she died.

J.A.F. blames himself for Mother’s death and believes he should have protected her. He feels guilt

over her death. J.J.A.F. says he misses Mother and wishes she was there. Both children suffer

from PTSD stemming from Mother’s death and Father’s involvement in that death.

         We find substantial evidence within the record to support the court’s conclusion that there

was clear and convincing evidence, pursuant to Section 211.447.5(2), that Father neglected the

children and committed a severe act of emotional abuse justifying termination of Father’s parental

rights.4 Point I is denied.5

                                     Point IV – Children’s Best Interest

         In Father’s fourth point on appeal, he contends the circuit court erred in concluding

termination of parental rights was in the children’s best interests.6




         4
           Moreover, Father really has no grounds to dispute that he committed a severe act of emotional abuse toward
the children by killing Mother while the children were present at his residence. This conclusion, under a clear and
convincing evidence standard, was reached in the court’s December 20, 2017, adjudication Judgment involving the
same set of facts and evidence. The court took judicial notice of and incorporated the adjudication Judgment into the
termination Judgment. Father did not appeal the December 20, 2017, Judgment and, therefore, the conclusiveness of
the issues decided therein are final. See Interest of K.R.T., 505 S.W.3d 864, 868 (Mo. App. 2016). To the extent we
need not consider this claim on appeal, we do so ex gratia.
         5
           As proof of one statutory ground is sufficient to support termination of parental rights, we need not address
Father’s contentions that the court erred in its analysis of other statutory grounds under Section 211.447.5(2), or in
concluding Father was unfit to be party to the parent/child relationship under Section 211.447.5(6).
         6
           Father states in his point relied on that substantial evidence did not support the court’s findings regarding
the likelihood of additional services to bring about lasting parental adjustment, or Father’s propensity to adjust his
violent behaviors in order to safely parent the children. Father does not address these claims in the body of his brief.
“We deem points not developed in the argument section to be abandoned.” Mortg. Elec. Regis. Sys., Inc. v. Williams-
Pelton, 196 S.W.3d 50, 52 (Mo. App. 2005).

                                                          13
              After this Court determines that one or more statutory ground has been
       proven by clear, convincing, and cogent evidence, this Court must ask whether
       termination of parental rights was in the best interest of the child. At the trial level,
       the standard of proof for this best interest inquiry is a preponderance of the
       evidence; on appeal, the standard of review is abuse of discretion.


J.A.R., 426 S.W.3d at 626 (internal citations and quotation marks omitted). An abuse of discretion

occurs only when the trial court’s ruling is clearly against the logic of the circumstances and is so

unreasonable and arbitrary that it shocks the sense of justice and indicates a lack of careful,

deliberate consideration. In Interest of J.P.B., 509 S.W.3d 84, 96 (Mo. banc 2017).

       Here, the court considered the factors set forth in Section 211.447.7 in reaching its ultimate

conclusion that a preponderance of the evidence showed termination of parental rights to be in the

children’s best interest. The court made the following findings:

       a. The children do not have any emotional ties to the father. Since the death of
          their mother at the hands of their father, they refer to him only as ‘John.’ They
          do not request visits with him. They have both been traumatized by the events
          surrounding their mother’s death and suffer from PTSD.

       b. Since the children were brought into custody of Children’s Division, the father
          has not attempted to maintain regular visitation with the children. Both
          Kimberly Markward, the former case worker who the Court found credible, and
          Ms. Hicks testified that the father made very little effort to reach out to them
          and that he never requested visitation with the children. Further, he never made
          an effort to modify the contact restriction in the underlying case.

       c. The father has provided no support for the cost or care and maintenance of the
          children. Once again, the evidence was clear that the father provided [the]
          children with no tokens of affection – gifts, clothes, money – since August 2017.

       d. Additional services would not be likely to bring about lasting parental
          adjustment enabling a return of the children to the father within an ascertainable
          period of time. While the father has made very little effort to involve himself
          with underlying child abuse and neglect case, even assuming he began
          participating in services, reunification in the next six months would be
          extremely unlikely. As set forth above, both children suffer from PTSD as a
          result of the events surrounding their mother’s death. [J.A.F.] says his father
          killed his mother, and is fearful of anyone he does not know. He blames himself

                                                  14
              for this mother’s death because he could not protect her from the father. No one
              who testified believed it would be anything but harmful for the children to even
              have contact with their father, much less be reunified with him. Both Ms. Hicks
              and Ms. Jones testified that it was unrealistic to believe the father could reunify
              with the children in the reasonably foreseeable future. Both recommended
              termination of his parental rights.

        e. The father has demonstrated his disinterest in and lack of commitment to the
           children by refusing to meaningfully cooperate in any court-ordered programs
           meant to aid in their reunification with the child. Here again, the father did not
           stay in contact with either Ms. Markward [or] Ms. Hicks.

        f. The father is currently incarcerated.

        g. There was substantial evidence presented that the father committed deliberate
           acts which subjected the children to a substantial risk of physical or mental
           harm. Specifically, the father murdered the mother while the children were
           present at the residence.

The court concluded that the children were in need of, and deserved, a stable and permanent home.

        In contending termination of parental rights was not in the children’s best interest, Father

argues that he is incarcerated and awaiting trial on charges he killed Mother; he has not been

convicted and has had no opportunity to defend the allegations.              He contends that, while

incarcerated, he has maintained a relationship with another child, whom he has with a different

mother, and has repeatedly attempted to write to J.A.F. and J.J.A.F. He maintains he has not

committed a severe act of emotional abuse against the children, and has not failed to provide for

their care.

        We find that, while disputing the court’s conclusions, Father fails to show how a

preponderance of the evidence did not support the court’s findings. Father ignores the court’s

findings regarding the emotional impact Mother’s death, and the surrounding circumstances, had

on the children. Although he argues he sent letters to the children, he does not address the court’s

articulated concerns that Father’s letters show no empathy for the children, warn the children that


                                                    15
Mother’s family is coaching them, and discuss seeing the children soon. Father’s argument that

he continues to have contact with a child from another mother, a mother he is not alleged to have

killed, is irrelevant to the best interests of J.A.F. and J.J.A.F.

        Moreover, the Juvenile Officer presented substantial evidence that termination of Father’s

parental rights was in the children’s best interest; the court’s best interest findings are based on this

evidence. Father had the opportunity to present evidence regarding all aspects of the termination

of parental rights case, including the children’s best interests; Father was not deprived of an

opportunity to defend any of the allegations. Father offered only one exhibit -- a letter from the

mother of one of his other children.

        We find no abuse of discretion in the court’s conclusion that a preponderance of the trial

evidence showed termination of Father’s parental rights to be in the children’s best interests.

Father’s fourth point on appeal is denied.

                                              Conclusion

        We conclude that substantial evidence supports the court’s Judgment, pursuant to Section

211.447.5(2), that Father neglected the children and committed a severe act of emotional abuse

toward the children by killing Mother while the children were present at his residence. Further,

substantial evidence supports the court’s conclusion that termination of Father’s parental rights is

in the best interest of the children.

        We affirm the circuit court’s judgment.




                                                         Anthony Rex Gabbert, Judge

All concur.


                                                   16